              Case 2:19-cr-00067-TLN Document 28 Filed 11/10/20 Page 1 of 3


     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd. Suite 312
     Rocklin, CA 95765
 3   (916) 447-8600 - Telephone
     (916) 930-6482 – Fax
 4
     davefischer@yahoo.com – E-mail
 5
     Attorney for Defendant
 6   MYRNA KAWAKAMI
 7
                    IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                             EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                 )
11                                             )       No. 2:19-CR-0067 TLN
                                               )
12         Plaintiff,                          )       STIPULATION AND ORDER
                                               )       CONTINUING THE STATUS
13
     v.                                        )       CONFERENCE TO FEBRUARY 25, 2021,
                                               )       AT 9:30 A.M.
14                                             )
     MYRNA KAWAKAMI,                           )
15                                             )
                                               )
16         Defendant.                          )
                                               )
17                                             )
                                               )
18                                             )
                                               )
19                                             )
                                               )
20                                             )
21

22                                        STIPULATION
23         IT IS HEREBY STIPULATED AND AGREED between the defendant, MYRNA
24   KAWAKAMI, by and through her undersigned defense counsel, and the United States
25   of America, by and through its counsel, and MIRA CHERNICK, Assistant U.S. Attorney,
26   that the status conference presently set for November 12, 2020, should be continued to
27   February 25, 2021, at 9:30 a.m., and that time under the Speedy Trial Act should be
28   excluded from between those dates.


     STIPULATION AND ORDER                         1
              Case 2:19-cr-00067-TLN Document 28 Filed 11/10/20 Page 2 of 3



 1          The reasons for the continuance are that the defense is still reviewing discovery
 2   already provided, and is working with the government concerning issues with some of
 3   the electronic discovery provided to date. It has become necessary for the defense to
 4   retain an expert to extract electronic discovery provided from the defendant’s electronic
 5   devices so that it can be examined. The defense has asked the government to provide
 6   electronic discovery in a different format and the government is determining whether it
 7   can accommodate this request. Defense counsel needs more time to review the discovery,
 8   conduct investigation, and otherwise prepare for trial. The continuance is also necessary
 9   to ensure continuity of counsel. Accordingly, the time between November 12, 2020, and
10   February 25, 2020, should be excluded from the Speedy Trial calculation pursuant to
11   Title 18, States Code, Section 3161(h)(7)(B)(iv) and Local Code T-4 for defense
12   preparation. The parties stipulate that the ends of justice served by granting this
13   continuance outweigh the best interests of the public and the defendant in a speedy trial.
14   18 U.S.C. §3161(h)(7)(A).
15

16   Dated: November 9, 2020                                 U.S. ATTORNEY
17
                                                      by:    /s/ David D. Fischer for
18                                                           MIRA CHERNICK
                                                             Assistant U.S. Attorney
19
                                                             Attorney for Plaintiff
20
     Dated: November 9, 2020                                 /s/ David D. Fischer
21                                                           DAVID D. FISCHER
22                                                           Attorney for Defendant
                                                             MYRNA KAWAKAMI
23

24

25

26

27

28




     STIPULATION AND ORDER                        2
             Case 2:19-cr-00067-TLN Document 28 Filed 11/10/20 Page 3 of 3



 1                                    ORDER
 2

 3   IT IS SO FOUND AND ORDERED this 10th day of November, 2020.
 4

 5

 6

 7
                                                Troy L. Nunley
 8                                              United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     STIPULATION AND ORDER                 3
